UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-55049 REDSTONE LITERARY AGENTS, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No. 3250 Oakland Hills Court, Fairfield, CA (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 6,000,000 common shares issued and outstanding as at May 14, 2015. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 20 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. RedStone Literary Agents, Inc. Condensed Balance Sheets (Unaudited) March 31, December 31, Assets Current Assets Cash and cash equivalents $ $ Total Current Assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Accounts payable and accrued expenses $ $ Loan payable Total Current Liabilities Total Liabilities Stockholders’ Deficit Common stock, $0.001 par value, 75,000,000 shares authorized; 6,000,000 shares issued and outstanding: Additional paid-in-capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 RedStone Literary Agents, Inc. Condensed Statement of Operations (Unaudited) Three Months Ended March 31, Three Months Ended March 31, Revenue $ - $ - General and administrative expenses Bank charges and interest 56 Consulting fees Professional fees Filing and transfer fees Total general and administrative expenses Net loss from operations ) ) Provision for taxes - - Net loss $ ) $ ) Loss per common share – Basic and diluted $ )* (0.00)* Weighted average number of common shares outstanding, basic and diluted * Denotes a loss of less than $(0.01) per share. The accompanying notes are an integral part of these unaudited condensed financial statements. 4 RedStone Literary Agents, Inc. Condensed Statement of Changes in Stockholders’ Deficit (Unaudited) Total Common Stock Additional Stock- Number of Paid-in Deficit holders’ Shares Amount Capital Accumulated Deficit Balance, March 31, 2014 $ $ $ ) $ ) Debt forgiveness – related party - - - Net loss for the year - - - ) ) Balance, December 31, 2014 ) ) Net loss for the three month period - - - ) ) Balance, March 31, 2015 $ $ $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements. 5 RedStone Literary Agents, Inc. Condensed Statements of Cash Flows (Unaudited) Three Months Ended March 31, Three Months Ended March 31, Cash derived from (used for) Operating activities Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities - - Changes in operating assets and liabilities Accrued interest - Accounts payable and accrued expenses Net cash (used in) operating activities ) ) Investing activities - - Net cash provided by (used in) investing activities - - Financing activities Proceeds from loan payable - Proceeds from loan payable-related party - 95 Net cash provided by financing activities 95 Net changes in cash and equivalents Cash and equivalents at beginning of the period Cashand equivalents at end of the period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid in interest $ - $ - Cash paid for income taxes $ - $ - NON-CASH FINANCING TRANSACTIONS $ - $ - The accompanying notes are an integral part of these unaudited Condensed financial statements. 6 RedStone Literary Agents, Inc. Notes to Condensed Financial Statements Three Months Ended March 31, 2015 and 2014 (Unaudited) 1. NATURE AND CONTINUANCE OF OPERATIONS Redstone Literary Agents, Inc. (the “Company”) was incorporated under the laws of State of Nevada, U.S. on July 20, 2010, with an authorized capital of 75,000,000 common shares, having a par value of $0.001 per share. The Company’s year-end is December 31. During the period ended December 31, 2010, the Company commenced operations by issuing shares and developing its publishing service business, focused on representing authors to publishers. Effective August 28, 2014, Mary Wolf, the Company’s sole director and officer, resigned as President, Secretary and Treasurer of the Company, and James P. Geiskopf was appointed as the President, Secretary, Treasurer,and a director of the Company. Also on August 28, 2014, pursuant to a transfer agreement dated for reference August 28, 2014, Ms. Wolf sold to Mr. Geiskopf 3,000,000 shares of the Company’s common stockfor total consideration of $20,000. Mr. Geiskopf paid the $20,000 purchase price for these shares using personal funds. Mr. Geiskopf holds 50% of the Company’s issued and outstanding common stock. In November 2014, Ms. Wolf resigned as a director of the Company and the Company ceased pursuing the publishing service business and is now seeking new business opportunities with established business entities to effect a merger or other form of business combination with the Company. There can be no assurance, however, that the Company will be able to acquire the financing necessary to enable it to pursue its plan of operation and enter into such an agreement. Going Concern These financial statements have been prepared on a going concern basis which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.The Company has incurred losses since inception resulting in an accumulated deficit of $93,752 as at March 31, 2015 and further losses are anticipated in the pursuit of a new business opportunity, raising substantial doubt about the Company’s ability to continue as a going concern.The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or obtaining the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand, loans from directors and/or the private placement of common stock. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) and are presented in US dollars. Unaudited Interim Financial Information The accompanying unaudited interim financial statements and related notes have been prepared in accordance with U.S. GAAP for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (the "SEC") to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. Unaudited interim results are not necessarily indicative of the results for the full fiscal year. These unaudited interim consolidated financial statements should be read in conjunction with the financial statements of the Company for the year ended December 31, 2014 and notes thereto contained in the information as part of the Company's Annual Report on Form 10-K, which was filed with the SEC on March 31, 2015. 7 Development Stage Company The Company is a development stage company as defined by section 915-10-20 of the FASB Accounting Standards Codification and among the additional disclosures required as a development stage company are that its financial statements were identified as those of a development stage company, and that the statements of operations, stockholders' deficit and cash flows disclosed activity since the date of its inception (July 20,2010) as a development stage company.Effective June 10, 2014, FASB changed its regulations with respect to Development Stage Entities and these additional disclosures are no longer required for annual reporting periods beginning after December 15, 2014 with the option for entities to early adopt these new provisions. Consequently, these additional disclosures are no longer included in these financial statements. Use of Estimates and Assumptions The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Actual results could differ from those estimates. The carrying value of cash and accounts payable and accrued liabilities and loans payable approximates their fair value because of the short maturity of these instruments.Unless otherwise noted, it is management’s opinion the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid instruments purchased with an original maturity of three months or less to be cash equivalents. Financial Instruments Fair value measurements are determined based on the assumptions that market participants would use in pricing an asset or liability.Accounting Standards Codification (“ASC”) 820-10 establishes a hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. ASC 820 establishes a fair value hierarchy that prioritizes the use of inputs used in valuation methodologies into the following three levels: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets. A quoted price in an active market provides the most reliable evidence of fair value and must be used to measure fair value whenever available. Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs which reflect a reporting entity’s own assumptions about the assumptions that market participants would use for pricing an asset or liability. For example, level 3 inputs would relate to forecasts of future earnings and cash flows used in a discounted future cash flows method. The recorded amounts of financial instruments, including cash , accounts payable and accruedexpenses and loan from stockholders, approximate their market values as of March 31, 2015 due to the short term maturities of these financial instruments. 8 Impairment of Long-Lived Assets The Company, when applicable, continually monitors events and changes in circumstances that could indicate carrying amounts of long-lived assets may not be recoverable. When such events or changes in circumstances are present, the Company assesses the recoverability of long-lived assets by determining whether the carrying value of such assets will be recovered through undiscounted expected future cash flows. If the total of the future cash flows is less than the carrying amount of those assets, the Company recognizes an impairment loss based on the excess of the carrying amount over the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or the fair value less costs to sell. At March 31, 2015, a full deferred tax asset valuation allowance has been provided and no deferred tax asset has been recorded. Income Taxes The Company follows the liability method of accounting for income taxes.Under this method, deferred income tax assets and liabilities are recognized for the estimated tax consequences attributable to differences between the financial statement carrying values and their respective income tax basis (temporary differences).The effect on deferred income tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. At March 31, 2015, a full deferred tax asset valuation allowance has been provided and no deferred tax asset has been recorded. Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during any of the periods shown. Revenue Recognition The Company recognizes revenue in accordance with ASC 605 "Revenue Recognition". ASC-605 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectability is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts. Advertising Costs The Company's policy regarding advertising is to expense advertising when incurred. The Company incurred advertising expense of $0 during the three months ended March 31, 2015 and 2014. Stock-based Compensation The Company accounts for employee and non-employee stock awards under ASC 718, whereby equity instruments issued to employees for services are recorded based on the fair value of the instrument issued and those issued to non-employees are recorded based on the fair value of the consideration received or the fair value of the equity instrument, whichever is more reliably measurable. No stock based compensation was issued or outstanding during the three months ended March 31, 2015 or 2014. Earnings per Share The Company computes loss per share in accordance with ASC 105, “Earnings per Share” which requires presentation of both basic and diluted earnings per share on the face of the statement of operations. Basic loss per share is computed by dividing net loss available to common stockholders by the weighted average number of outstanding common shares during the period. Diluted loss per share gives effect to all dilutive potential common shares outstanding during the period.Dilutive loss per share excludes all potential common shares if their effect is anti-dilutive. 9 The Company had no potentially dilutive debt or equity instruments issued or outstanding during the three months ended March 31, 2015 or 2014. Recent Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on our financial condition or the results of its operations. Reclassifications Certain amounts previously presented for prior periods have been reclassified. The reclassifications had no effect on net loss, total assets, or total shareholders' deficit. 3. LOAN PAYABLE As of March 31, 2015, the Company had loans outstanding in the amount of $31,420.The loans bear simple interest at the rate of 1.5% per month, compounded monthly, which is repayable on repayment of the loan. The loan is repayable on demand provided that the term of the loan will not be later than nine months from the date of advance of the loan.The loans include accrued interest of $1,420 as of March 31, 2015. 4. RELATED PARTY TRANSACTIONS In support of the Company’s efforts and cash requirements, it may rely on advances from stockholders until such time as the Company can support its operations through revenue generation, or attain adequate financing through sales of its equity or traditional debt financing. There is no formal written commitment for continued support by stockholders. Amounts represent advances or amounts paid in satisfaction of liabilities. As of December 31, 2013, the Company had a loan outstanding with the Company’s then principal stockholder in the amount of $9,527, bearing interest at the rate of 4% per annum. The Company’s former principal stockholder advanced a further $190 to the Company during the year ended December 31, 2014, increasing the balance due and payable to her to $9,717. Effective August 28, 2014, the Company’s former director and principal stockholder forgave the balance of $9,717 due and payable to her by the Company. The gain arising on forgiveness of this liability has been recognized in additional paid in capital. The Company’s office premises are provided to it at no cost by its sole director and officer. The Company’s sole director and officer did not take any fees for serving as director or officer during the three month period ended March 31, 2015 or the year ended December 31, 2014. 5. STOCKHOLDERS’ DEFICIT Common Stock The total number of shares of common stock authorized that may be issued by the Company is 75,000,000 shares, having a par value of one tenth of one cent ($0.001) per share. No other class of shares is authorized. No shares of common stock were issued during the three month period ended March 31, 2015 or the year ended December 31, 2014. As at March 31, 2015, 6,000,000 shares of common stock were issued and outstanding. 10 Additional Paid in Capital Effective August 28, 2014, the Company’s former director and principal stockholder forgave the balance of $9,717 due and payable to her by the Company. The gain arising on forgiveness of this liability has been recognized in additional paid in capital. Stock Options and Warrants No stock options or warrants were issued or outstanding during the three month period ended March 31, 2015 or the year ended December 31, 2014. 6. INCOME TAXES As of March 31, 2015, the Company had net operating loss carry forwards of approximately $93,752 that may be available to reduce future years’ taxable income through 2030. Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and, accordingly, the Company has recorded a valuation allowance for the deferred tax asset relating to these tax loss carry-forwards. Following the change in ownership of the Company effective August 28, 2014, certain annual limits may apply to the use of these tax losses in future years. 7. SUBSEQUENT EVENTS The Company has evaluated subsequent events from March 31, 2015 to the date the financial statements were issued and has determined that it does not have any material subsequent events to disclose in these financial statements. 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements This quarterly report contains “forward-looking statements”. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, statements regarding: the plans, strategies and objections of management for future operations; the future plans or business of our company; future economic conditions or performance; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. Except as required by applicable law, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe the expectations reflected in the forward-looking statements in this report are reasonable, actual results could differ materially from those projected or assumed in any forward-looking statements. All forward-looking statements are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to: · our current lack of working capital; · a possible inability to raise additional financing; · the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require our management to make estimates about matters that are inherently uncertain; · deterioration in general or regional economic conditions; · adverse state or federal legislation or regulations that increase the costs of compliance; · inability to efficiently manage our operations; and · the unavailability of funds for capital expenditures. All financial information contained herein is shown in United States dollarsunless otherwise stated. Our financial statements are prepared in accordance with United States generally accepted accounting principles. In this quarterly report, unless otherwise specified, all references to “shares” refer to shares of common stock in the capital of our company. As used in this quarterly report on Form 10-Q, the terms “we”, “us” “our” and “RedStone” refer to RedStone Literary Agents Inc., a Nevada corporation, unless otherwise specified. Corporate Overview We were incorporated under the laws of the State of Nevada on July 20, 2010 and we commenced the business of representing authors to publishers. On August 28, 2014, pursuant to a transfer agreement dated for reference August 28, 2014, Mary Wolf, our former sole director and officer, sold to James P. Geiskopf 3,000,000 shares of our common stock for total consideration of $20,000. Mr. Geiskopf paid the $20,000 purchase price for these shares using personal funds. Mr. Geiskopf holds 50% of our issued and outstanding common stock. 12 Effective August 28, 2014, Mr. Geiskopf was appointed as president, secretary, treasurer and a director of our company, and as a result, Mary Wolf resigned as president, secretary and treasurer.Mary Wolf resigned as a director of our company on November 17, 2014. The principal offices of our company are located at 3250 Oakland Hills Court, Fairfield, CA 94534. Our telephone number is 707.208.6368. Our Current Business Upon the resignation of Mary Wolf as an officer of our company, we ceased pursuing the business of representing authors to publishers and are now seeking new business opportunities with established business entities to effect a merger or other form of business combination with our company. We anticipate that any new acquisition or business opportunity that we may be party to will require additional financing. There can be no assurance, however, that we will be able to acquire the financing necessary to enable us to pursue our plan of operation and enter into such an agreement.If our company requires additional financing and we are unable to obtain such funds, our business will fail. Even if we are able to commence a new business opportunity and obtain the necessary funding, there is no assurance that we will be able to generate any revenue, or that any revenue that may be generated will be sufficient to provide a return to our investors. In implementing a structure for a particular business acquisition or opportunity, we may become a party to a merger, consolidation, reorganization, joint venture or other business combination with another corporation or entity. We may also acquire stock or assets of an existing business. Upon the consummation of a transaction, it is likely that our present management will no longer be in control of our company. In addition, it is likely that some or all of our current management will resign and be replaced by one or more new officers or directors. We anticipate that the selection of a business opportunity in which to participate will be complex and without certainty of success.We believe that there are numerous firms in various industries seeking the perceived benefits of being a publicly reporting corporation.Business opportunities may be available in many different industries and with businesses at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex.Business opportunities that we believe are in the best interests of our company to pursue may be scarce or we may be unable to obtain opportunities that we want.We can provide no assurance that we will be able to locate compatible business opportunities. As of the date hereof, we have not entered into any formal written agreements for a business combination or opportunity. When any such agreement is reached, we intend to disclose such an agreement by filing a current report on Form 8-K with the Securities and Exchange Commission. Currently, we do not have a source of revenue.We are not able to fund our cash requirements through our current operations. Historically, we have been able to raise a limited amount of capital through private placements of our equity stock, but we are uncertain about our continued ability to raise funds privately. Further, we believe that our company may have difficulties raising capital until we locate a prospective business through which we can pursue our plan of operation. If we are unable to secure adequate capital to continue our acquisition efforts, our shareholders may lose some or all of their investment and our business may fail. Results of Operations Three Months Ended March 31, 2015 Compared to the Three Months Ended March 31, 2014 Revenue We had no revenue for the three months ended March 31, 2015 and 2014. 13 Operating Expenses We incurred general and administrative expenses of $11,486 and $14,506 for the three months ended March 31, 2015 and 2014, respectively, representing a decrease of $3,020 between the two periods. These expenses consisted primarily of professional fees, consulting fees and filing and transfer fees.The decrease in operating expenses between the two periods related primarily to the decrease in filing and transfer fees from $12,000 in 2014 to $278 in 2015 primarily due to filing fees incurred in pursuing a DTC application in 2014 which was partially offset by an increase in professional fees from $2,000 in 2014 to $9,320 in 2015 due to increased activity related to assessing alternative business opportunities. Net Loss We incurred net losses of $11,486 and $14,506 for the three months ended March 31, 2015 and 2014, respectively, representing a decrease of $3,020, primarily attributable to the decrease in filing and transfer fees, partially offset by the increase in professional fees, as discussed above under the heading “Operating Expenses”. Liquidity and Capital Resources Working Capital As at March 31, 2015 As at December 31, 2014 Current Assets $ $ Current Liabilities $ $ Working capital deficiency $ $ Current Assets Current assets of $13,169 as at March 31, 2015 and $4,663 as at December 31, 2014 comprised only f cash and cash equivalents. Current Liabilities Current liabilities as at March 31, 2015 were attributable to $5,784 in accounts payable and accrued expenses and $31,420 in loan payable compared to $6,598 in accounts payable and accrued expenses and $10,614 in loan payable as at December 31, 2014. Cash Flow Three Months Three Months ended ended March 31, March 31, Net cash (used in) operating activities $ ) $ ) Net cash provided by (used in) investing activities - - Net cash provided by (used in) financing activities 95 Net increase (decrease) in cash and cash equivalents $ $ ) 14 Operating Activities Net cash used in operating activities was $11,486 for the three month period ended March 31, 2015, as compared to $14,606 for the three month period ended March 31, 2014, a decrease of $3,120. The decrease in net cash used in operating activities was primarily due to a $3,020 decrease in operating expenses. Investing Activities Investing activities neither generated nor used cash during the three month periods ended March 31, 2015 and March 31, 2014. Financing Activities During the three months ended March 31, 2015 we received $20,000 by way of loan payable, while during the three months ended March 31, 2014 we received $95 by way of loan payable related party. Plan of Operations We expect that we will require $30,000 to $50,000, in addition to our current cash, to fund our operating expenditures for the next twelve months. Projected working capital requirements for the next twelve months are as follows: Estimated Working Capital Expenditures During the Next Twelve Months Operating expenditures Evaluation of new business opportunities $
